Third District Court of Appeal
                               State of Florida

                          Opinion filed June 9, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-0140
                 Lower Tribunal Nos. 17-7073 SP, 20-0127AP
                             ________________


          Emergency Response and Repair, LLC, etc.,
                                  Appellant,

                                     vs.

            People's Trust Insurance Company, etc.,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Alvarez, Feltman, Da Silva & Costa, P.L., and Paul B. Feltman; Legal
Armor, The People's Law Firm, and Alian M. Perez, for appellant.

      Cole, Scott & Kissane, P.A., and David C. Borucke (Tampa), for
appellee.


Before EMAS, C.J., and LINDSEY, and GORDO, JJ.

     PER CURIAM.

     Affirmed.